Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,768,076 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 2 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, determining, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data; determining, using the one or more processors, an algorithm based at least in part on the first data type; processing, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output; associating, using the one or more processors, the raw data with the first data type of the data model; associating, using the one or more processors, the output with a data field of the first data type of the data model.

Claim 10 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations,       determine, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data; determine, using the one or more processors, an algorithm based at least in part on the first data type; process, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output; associate, using the one or more processors, the raw data with the first data type of the data model; associate, using the one or more processors, the output with a data field of the first data type of the data model.

Claim 16 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, determining, using the one or more processors, a first data type from the one or more predefined data types based at least in part on characteristics of the raw data; determining, using the one or more processors, an algorithm based at least in part on the first data type; processing, using the one or more processors, the manufacturing data packet according to the algorithm to produce an output; associating, using the one or more processors, the raw data with the first data type of the data model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862